The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a reply filed on 07/29/2020 (election without traverse). 
The application has been amended as follows: Cancel claims 18-20. 
Claims 1-17 are allowable. 
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claims 1 and 10, the prior art of record neither anticipates nor renders obvious all of the limitations recited in the amended base claims, including the new limitations added in the amendment filed on 01/20/2021.
The allowed claims 2-9 and 11-17 each depend on independent claim 1 or 10, and each is allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Thu, 9AM-7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MOHAMMAD M HOQUE/
Examiner, Art Unit 2817